  8:20-cv-00092-RGK-PRSE Doc # 3 Filed: 07/08/20 Page 1 of 6 - Page ID # 35



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DANIEL J. CAMPBELL,

                   Petitioner,                            8:20CV92

      vs.
                                             MEMORANDUM AND ORDER
SCOTT FRANKES,

                   Respondent.


      This matter is before the court on preliminary review of Petitioner Daniel J.
Campbell’s Petition for Writ of Habeas Corpus (filing 1) brou ght pu rsuant t o 28
U.S.C. § 2254. The purpose of this review is to det ermine wh ether Pet itioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:         Petitioner received ineffective assistance of counsel
                         because counsel (1) failed to argue Petitioner’s m otions
                         for new trial or withdraw and allow Pet itioner t o argu e
                         the motions himself; (2) continued to represent Petitioner
                         through the appeal despite obvious dissatisfaction wit h
                         his performance; (3) failed to properly investigate and
                         challenge the production of t h e weapon fou nd m onths
                         after the incident; (4) failed to challenge and properly
                         cross-examine and impeach the State’s witness, Marissa
                         McCormack; (5) failed to seek independent testing of th e
                         firearm alleged to have been used in the incident; (6)
                         failed to depose one of the State’s wit nesses, Ch ristian
                         Sipherd, and present to him a lineup to show that no
                         identification of Petitioner could be m ade; (7) failed t o
                         challenge and seek evaluation of McCormack’s
  8:20-cv-00092-RGK-PRSE Doc # 3 Filed: 07/08/20 Page 2 of 6 - Page ID # 36



                          competency; (8) failed to object to testimony regarding
                          Petitioner’s possession of the same or a sim ilar sh ot gun
                          days before the incident; (9) failed to challenge
                          discussion between two witnesses in close proximity t o
                          one of the jurors as violating the sequestration order an d
                          denying Petitioner a fair trial; (10) failed to challenge
                          certain jury instructions as incomplete; (1l) failed to seek
                          an independent evaluation of DNA evidence to show it as
                          inconclusive; (12) failed to have the gunshot residue
                          testing that was done processed; and (13) failed to
                          sequester the jury in light of t h e recent sh ooting of an
                          Omaha police officer.

      Claim Two:          Petitioner was denied his right to a fair t rial becau se of
                          jury misconduct where two of the State’s witnesses
                          discussed the case in detail outside of the courtroom
                          while a jury member listened in and admitted to askin g a
                          question.

      Claim Three:        Petitioner was denied his right to a fair trial becau se t he
                          jury instruction on the charge of disch arging a firearm
                          while in or in proximity of any motor vehicle at any
                          person or occupied motor vehicle im properly exclu ded
                          the term “recklessly.”

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner t hat
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Pet itioner
from obtaining the relief sought.



                                          2
  8:20-cv-00092-RGK-PRSE Doc # 3 Filed: 07/08/20 Page 3 of 6 - Page ID # 37



      IT IS THEREFORE ORDERED that:

      1.    Upon initial review of the habeas corpus petition (filing 1), t he court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

      2.     By August 24, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of t h e cou rt is
directed to set a pro se case management deadline in this case using the following
text: August 24, 2020: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accom panied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be su pported by an y
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separat e filin g en titled:
                   “Designation of State Court Records in Support of Mot ion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief m u st be
                   served on Petitioner except that Respondent is only requ ired t o
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion an d brief. In t he
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                                         3
  8:20-cv-00092-RGK-PRSE Doc # 3 Filed: 07/08/20 Page 4 of 6 - Page ID # 38



                  court requesting additional documents. Su ch m otion m ust set
                  forth the documents requested and the reasons t he documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In t h e event t hat
                  Respondent elects not to file a reply brief, he should inform t he
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days aft er t h e den ial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures m ust
be followed by Respondent and Petitioner:

            A.    By August 24, 2020, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                                         4
8:20-cv-00092-RGK-PRSE Doc # 3 Filed: 07/08/20 Page 5 of 6 - Page ID # 39



               in a separate filing entitled: “Designation of State Court
               Records in Support of Answer.”

         B.    No later than 30 days after the relevant state cou rt records are
               filed, Respondent must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, bu t n ot limited t o, t he
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exh aust
               state remedies, a procedural bar, non-retroactivity, a st atute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed wit h t he
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of t h e design ated
               record that are cited in Respondent’s answer an d brief. In t he
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Su ch m otion m ust set
               forth the documents requested and the reasons t he documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed t o do so
               by the court.
                                     5
  8:20-cv-00092-RGK-PRSE Doc # 3 Filed: 07/08/20 Page 6 of 6 - Page ID # 40




             E.    No later than 30 days after Petitioner’s brief is filed,
                   Respondent must file and serve a reply brief. In t h e event t hat
                   Respondent elects not to file a reply brief, he should inform t he
                   court by filing a notice stating that he will not file a reply brief
                   and that the merits of the petition are therefore fully su bmitted
                   for decision.

             F.    The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   September 23, 2020: check for Respondent’s answer and
                   separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Ru le
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.     The clerk of the court is directed to update the case caption t o reflect
the correct spelling of Respondent’s name as “Scott Frakes.”

      Dated this 8th day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          6
